Counsel for the village by brief state: "The only legal question here involved is whether the commission's order of September 23, 1948, is a final order, and hence appealable."
Such counsel contend the commission on that date entered a "final order" in a "special proceeding" within the meaning of those terms as used in Section 12223-2, General Code.
We are of opinion that the Public Utilities Commission on May 25, 1948, entered a final order in a special proceeding, and find that no application for rehearing was filed within 30 days and no appeal was commenced within 60 days from that final order. The application filed on September 8 in that proceeding did not institute another "special proceeding," and, therefore, the order dismissing that application was not a final order in a "special proceeding."
The motion to dismiss the appeal is sustained and the appeal is dismissed.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur. *Page 153